PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


MICHAEL WILLIAM LENZ,                 
              Petitioner-Appellant,
                v.
                                                No. 05-16
GERALD K. WASHINGTON, Acting
Warden, Sussex I State Prison,
              Respondent-Appellee.
                                      
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James P. Jones, Chief District Judge.
                        (CA-04-347-7-JPJ)

                     Argued: February 1, 2006

                     Decided: April 11, 2006

      Before WILKINS, Chief Judge, and WILKINSON and
                  LUTTIG, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Chief Judge Wilkins and Judge Luttig joined.


                           COUNSEL

ARGUED: Jennifer Leigh Givens, VIRGINIA CAPITAL REPRE-
SENTATION RESOURCE CENTER, Charlottesville, Virginia, for
Appellant. Richard Bain Smith, Assistant Attorney General, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellee. ON BRIEF: James C. Turk, Jr., STONE, HAR-
2                         LENZ v. WASHINGTON
RISON & TURK, P.C., Radford, Virginia, for Appellant. Judith
Williams Jagdmann, Attorney General of Virginia, Jerry P. Slonaker,
Senior Assistant Attorney General & Chief, Richmond, Virginia, for
Appellee.


                               OPINION

WILKINSON, Circuit Judge:

   Michael Lenz was convicted of capital murder and sentenced to
death for fatally stabbing a fellow inmate at a Virginia state correc-
tional facility. His guilt is not in dispute. He now appeals the district
court’s denial of his federal habeas petition, seeking review of four
alleged constitutional violations arising out of his state trial: denial of
effective representation based on the location and conditions of his
incarceration, ineffective assistance of counsel at sentencing,
improper exclusion of evidence at sentencing, and juror use of a Bible
during sentencing deliberations. We have reviewed these claims with
care, and we affirm the judgment of the district court.

                                    I.

   On the evening of January 16, 2000, petitioner Michael Lenz
joined Brent Parker, Jeffrey Remington, and three other inmates at the
Augusta Correctional Center for a meeting of a group known as the
"Ironwood Kindred." Petitioner was an adherent of a religion known
as "Asatru," and intended to lead an Asatru ceremony at the meeting.
Petitioner and Parker had a history of conflict relating to the practice
of Asatru. According to petitioner, Parker and others had thwarted his
efforts to form an official group within the prison devoted to Asatru,
and Parker had threatened his life on two separate occasions. Peti-
tioner admitted that he planned to kill Parker that evening.

   The Asatru ceremony began with petitioner performing some ritual
incantations, reciting poetry, and calling upon an Asatru deity. Peti-
tioner then called Parker to the altar. After petitioner and Parker had
a brief conversation, petitioner and Remington attacked Parker with
knives. The ensuing commotion alerted the only correctional officer
                         LENZ v. WASHINGTON                           3
present, who was stationed outside the meeting room. Through a win-
dow in the door, the officer observed petitioner and Remington
repeatedly stabbing Parker, while Parker lay face-up on the floor
between them "making a feeble attempt to defend himself" with his
hands. The officer ordered them to stop, but they ignored him and car-
ried on with their attack. He also called for backup, but did not
attempt to intervene by himself because he was unarmed.

   While the officer awaited assistance, petitioner and Remington
continued their assault. The next officer to arrive observed Parker in
a fetal position, making no attempt to defend himself, while petitioner
stabbed him "over and over and over." This second officer also
ordered petitioner and Remington to stop, but to no avail. Once suffi-
cient additional personnel arrived, correctional officers entered the
room and apprehended petitioner and Remington.

   A prison nurse called to the scene found Parker alive, but in very
critical condition. Despite her best efforts, Parker continued to bleed
profusely, and he died at the Augusta Medical Center. An autopsy
revealed that he had sustained sixty-eight stab wounds, all inflicted
while he was still alive. These included seven stab wounds each to
Parker’s left lung and liver, either set of which would have been fatal
even without his numerous additional injuries.

   Petitioner was tried before a jury in Virginia state court and con-
victed of capital murder. See Va. Code Ann. § 18.2-31(3) (2004). At
the penalty phase of the trial, the jury fixed his punishment at death,
after finding each of two possible statutory aggravating factors: that
his future violent acts "would constitute a continuing serious threat to
society" and that his offense conduct "was outrageously or wantonly
vile, horrible or inhuman." Id. § 19.2-264.2 (2004). On direct appeal,
the Supreme Court of Virginia affirmed petitioner’s conviction and
sentence. See Lenz v. Commonwealth, 544 S.E.2d 299, 311 (Va.),
cert. denied, 534 U.S. 1003 (2001).

   Petitioner subsequently filed a state habeas petition, asserting sev-
eral errors in his trial and sentencing. The Supreme Court of Virginia
initially concluded that petitioner had received ineffective assistance
of counsel at sentencing, and thus granted the petition in part, denied
it in part, and remanded for resentencing. See Lenz v. Warden, 579
4                         LENZ v. WASHINGTON
S.E.2d 194, 199 (Va. 2003). However, it granted the Common-
wealth’s motion for rehearing and issued a second opinion denying
the petition in full. See Lenz v. Warden, 593 S.E.2d 292, 305 (Va.),
cert. denied, 542 U.S. 953 (2004).

   Petitioner thereafter filed a federal habeas petition in the district
court for the Western District of Virginia, pursuant to 28 U.S.C.
§ 2254 (2000). The district court denied the petition, and also denied
petitioner’s subsequent motion to alter or amend its judgment. See
Lenz v. True, 370 F. Supp. 2d 446, 450 (W.D. Va. 2005) (original
order); Lenz v. True, 373 F. Supp. 2d 606, 607 (W.D. Va. 2005)
(denial of motion). We granted a certificate of appealability on peti-
tioner’s claims.

   Petitioner now presents four substantive constitutional claims for
our review. Before we consider these four claims, we set forth the
proper standard of habeas review and address petitioner’s contention
that the district court failed to apply it properly.

                                   II.

   The federal habeas statute "dictates a highly deferential standard
for evaluating state-court rulings, which demands that state-court
decisions be given the benefit of the doubt." Bell v. Cone, 125 S. Ct.
847, 853 (2005) (internal quotation marks and citation omitted). The
required deference encompasses both the state court’s legal conclu-
sions and its factual findings.

                                   A.

   Where the state court has adjudicated a particular claim on the mer-
its, federal habeas relief is appropriate only in two circumstances. The
first occurs if the state court’s judgment "resulted in a decision that
was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the
United States." 28 U.S.C. § 2254(d)(1). A decision is "contrary to"
clearly established Supreme Court precedent if "the state court applies
a rule that contradicts the governing law set forth in [the Supreme
Court’s] cases" or "confronts a set of facts that are materially indistin-
                          LENZ v. WASHINGTON                             5
guishable from a decision of [the Supreme Court] and nonetheless
arrives at a result different from [its] precedent." Williams v. Taylor,
529 U.S. 362, 405-06 (2000); see also Lovitt v. True, 403 F.3d 171,
178 (4th Cir. 2005). "An ‘unreasonable application’ occurs when a
state court identifies the correct governing legal principle from [the
Supreme] Court’s decisions but unreasonably applies that principle to
the facts of [a] petitioner’s case." Rompilla v. Beard, 125 S. Ct. 2456,
2462 (2005) (internal quotation marks omitted); see also Booth-El v.
Nuth, 288 F.3d 571, 575 (4th Cir. 2002).

   The second circumstance where a federal court may grant habeas
relief despite a state court decision on the merits is if the state court’s
judgment "resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented in the
State court proceeding." 28 U.S.C. § 2254(d)(2). Moreover, in
reviewing a habeas petition, "a determination of a factual issue made
by a State court shall be presumed to be correct" unless the habeas
petitioner rebuts this presumption "by clear and convincing evidence."
Id. § 2254(e)(1).

                                    B.

   The relation between § 2254(d)(2) and § 2254(e)(1) is a source of
much dispute between the parties. Though he presents only one
§ 2254(d)(2) claim — relating to juror use of the Bible during sen-
tencing — for our substantive review, petitioner pressed several such
claims before the district court. He contends to us that the district
court erred procedurally in applying the § 2254(e)(1) presumption of
correctness in the course of adjudicating these claims. He points out,
for example, that in assessing whether the state court’s dismissal of
his Bible claim rested upon an "unreasonable determination of the
facts," the district court stated that it must "presume the state court’s
findings of fact to be correct unless the petitioner makes a clear and
convincing showing to the contrary." Lenz v. True, 370 F. Supp. 2d
at 461. Petitioner argues that § 2254(e)(1) has no place in the
§ 2254(d)(2) inquiry, and that statements such as this compel us to
remand the district court’s decision in its entirety.

   Petitioner’s argument is undercut by both Supreme Court precedent
and our own. In Miller-El v. Dretke, the Supreme Court indicated that
the two provisions interrelate:
6                         LENZ v. WASHINGTON
     [petitioner] may obtain relief only by showing the [state
     court’s] conclusion to be "an unreasonable determination of
     the facts in light of the evidence presented in the State court
     proceeding." 28 U.S.C. § 2254(d)(2). Thus, we presume the
     [state] court’s factual findings to be sound unless [peti-
     tioner] rebuts the "presumption of correctness by clear and
     convincing evidence." § 2254(e)(1).

125 S. Ct. 2317, 2325 (2005) (emphasis added); see also Miller-El v.
Cockrell, 537 U.S. 322, 341 (2003) (stating that the inquiry on the
merits is "whether the trial court’s determination . . . was objectively
unreasonable and has been rebutted by clear and convincing evidence
to the contrary") (emphasis added); Wilson v. Ozmint, 352 F.3d 847,
858-60 (4th Cir. 2003) (applying § 2254(e)(1) in the context of deter-
mining whether relief was appropriate under § 2254(d)(2)). We there-
fore find no error in the district court’s application of the § 2254(e)(1)
presumption of correctness to the state court’s factual findings.

   Petitioner also contends that the district court erred by applying this
presumption to the state court’s entire decision, rather than just to the
factual findings contained therein. We reject this contention as well.
Even if certain statements taken in isolation might appear to be mis-
taken, we are confident that as a whole the opinion was not overly
deferential to the state court. Contrary to petitioner’s contention, the
district court conducted a thorough and careful examination of the
merits of petitioner’s claims, consistent with the standards set forth in
§ 2254. We thus decline petitioner’s suggestion that we remand the
decision in its entirety on this basis, and turn to his four constitutional
claims.

                                   III.

   Petitioner’s first substantive claim alleges that he was denied effec-
tive assistance of counsel as a result of the circumstances of his deten-
tion prior to trial.

                                    A.

  For the first three months following Parker’s murder, petitioner
was incarcerated at Red Onion Prison, a super-maximum security
                         LENZ v. WASHINGTON                            7
facility in Wise County, Virginia. His two appointed attorneys, how-
ever, were located in Waynesboro, Virginia, approximately 250 miles
— and a five-hour drive — away. They visited him in prison only
twice between January and April 2000. Each visit lasted only two
hours, and the two lawyers could only converse with petitioner by
means of a single phone.

   In April 2000, petitioner’s lawyers filed a motion with the trial
court requesting that petitioner be transferred to a closer, non-
maximum security facility, preferably to the nearby Augusta County
Jail. The trial judge expressed skepticism as to his authority to inter-
fere with prisoner classification or housing decisions made by the Vir-
ginia Department of Corrections. The prosecutor, however, had
already discussed the issue with DOC officials and found that the
DOC was able to move petitioner to a prison only 157 miles away
from his lawyers. Petitioner was thus moved to Sussex I State Prison,
though his counsel objected that this still required a drive of over
three hours each way. Petitioner’s counsel also requested and were
granted a two-month continuance.

   Even after this transfer, petitioner’s attorneys continued to find
their visits difficult. Under prison regulations governing inmates
charged with violent crimes, visits were either "non-contact" — with
petitioner behind glass and one phone for both lawyers — or else
required the presence of a guard. Mental health and mitigation spe-
cialists allegedly had difficulty meeting with and performing certain
tests on him due to the strictures of the non-contact visits. And on one
visit, petitioner’s counsel were told by a guard to leave after only
thirty-five minutes. Upon being informed of this, the prosecutor again
called the DOC to straighten out the situation; the duration of visits
thereafter was not limited.

   One week prior to the trial, which took place in July 2000, the trial
court denied a motion by petitioner’s counsel to dismiss the case
based on counsel’s difficulty gaining access to petitioner. The trial
court took note of the fact that just that morning, petitioner had been
transferred to the Augusta County Jail. Petitioner’s attorney objected
that he had desired to have petitioner at that facility from the begin-
ning, but the trial court observed that the jail had been — and still was
8                        LENZ v. WASHINGTON
— at double capacity, and expressed surprise that DOC had been able
to make room for petitioner at all.

                                   B.

   On direct appeal, petitioner argued that he had been "‘denied effec-
tive assistance of counsel’" based on the location of his pre-trial
detention. Lenz v. Commonwealth, 544 S.E.2d at 304 (quoting peti-
tioner) (alterations omitted). The Supreme Court of Virginia con-
strued this as an ineffective assistance of counsel claim, and declined
to reach its merits on direct appeal because under Virginia law such
claims are cognizable only on collateral review. Id. (citing Johnson
v. Commonwealth, 529 S.E.2d 769, 781 (Va. 2000)).

   In his state habeas petition, petitioner again raised a claim based on
his pre-trial detention, this time alleging that the conditions had "‘de-
nied [him] his right to counsel at a critical stage of the proceedings.’"
Lenz v. Warden, 579 S.E.2d at 198 (quoting petitioner’s claim). The
Supreme Court of Virginia construed this denial of counsel claim as
substantively different from the ineffective assistance claim petitioner
had raised on direct appeal. See id. This difference proved fatal:
because a denial of counsel claim could have been brought on direct
appeal, the court found the habeas claim to be procedurally defaulted.
See id.

   On federal habeas, petitioner raised precisely the same claim as he
had on state habeas. See Lenz v. True, 370 F. Supp. 2d at 456. The
district court declined to grant relief, finding that petitioner’s claim
had been barred under an adequate and independent state procedural
rule, and that petitioner had not even attempted a showing of cause
and prejudice to excuse the procedural default. See id. at 457-58; Lenz
v. True, 373 F. Supp. 2d at 607-08 (denial of motion for reconsidera-
tion).

                                   C.

   The question of procedural default is a close one, and is compli-
cated by the fact that an ineffective assistance of counsel claim and
a denial of counsel claim are related. See United States v. Cronic, 466
                         LENZ v. WASHINGTON                            9
U.S. 648, 654 (1984) ("[I]t has long been recognized that the right to
counsel is the right to the effective assistance of counsel.") (internal
quotation marks omitted). In order not to allow any semantic confu-
sion to bar all federal review of petitioner’s constitutional claims, we
shall honor his request to treat his current claim as alleging that the
limitations on attorney access denied him effective assistance of
counsel. Because there is no state court judgment on the merits, we
review de novo. See, e.g., Hudson v. Hunt, 235 F.3d 892, 895 (4th
Cir. 2000).

   Even so, petitioner’s claim fails to allege circumstances that would
constitute ineffective assistance of counsel under the standard test set
forth in Strickland v. Washington, 466 U.S. 668, 687 (1984). To pre-
vail under Strickland, a claimant must show both that "counsel’s per-
formance was deficient" and that "the deficient performance
prejudiced the defense" by "depriv[ing] the [claimant] of . . . a trial
whose result is reliable." Id. Establishing the "prejudice" prong of the
Strickland test requires a claimant to "‘show that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.’" Wiggins v. Smith, 539
U.S. 510, 534 (2003) (quoting Strickland, 466 U.S. at 694). This bur-
den remains the same regardless of whether the alleged deficiency is
counsel’s own fault or arises due to "‘external constraints.’" Cronic,
466 U.S. at 662 n.31.

    Even if his attorneys’ infrequent visits somehow rendered their per-
formance "deficient," petitioner has not properly alleged that he was
prejudiced by this deficiency. To be sure, he has raised general allega-
tions that counsel and mental health and mitigation specialists were
impeded from adequately investigating his case and preparing for
trial. But he has provided "no explanation how additional meetings
with his counsel, or longer meetings with his counsel, would have led
to new or better theories of advocacy or otherwise would have created
a ‘reasonable probability’ of a different outcome." Hill v. Mitchell,
400 F.3d 308, 325 (6th Cir. 2005). "[T]he mere fact that counsel spent
little time with [petitioner] is not enough under Strickland, without
evidence of prejudice or other defects." Bowling v. Parker, 344 F.3d
487, 506 (6th Cir. 2003). Neither in his arguments here nor in the cor-
responding claim of his state habeas petition has petitioner identified
a single fact that counsel or an expert failed to discover, let alone one
10                         LENZ v. WASHINGTON
capable of convincing the jury that he did not repeatedly stab a
defenseless victim or that doing so was not heinous and indicative of
future dangerousness.* Thus, he "cannot establish an essential prereq-
uisite for relief" under Strickland. Hill, 400 F.3d at 325.

   Petitioner attempts to avoid this conclusion by invoking a narrow
exception to the second Strickland prong, whereby "in certain limited
contexts, ‘prejudice is presumed.’" Glover v. Miro, 262 F.3d 268, 275
(4th Cir. 2001) (quoting Strickland, 466 U.S. at 692). The caselaw has
identified three such contexts, see id., and petitioner has failed to state
a claim that would qualify for per-se prejudice under any of them.
First, he does not contend that there was simply "no lawyer . . . pre-
sent at a critical stage of the proceedings," id. at 276 (emphasis
added) (citing Roe v. Flores-Ortega, 528 U.S. 470, 483 (2000)), nor
would the record support this.

   Second, he does not present "the rare claim of ineffective assis-
tance that is tantamount to a constructive denial of counsel," id. at
277. Such a situation arises only when a lawyer "‘entirely fails to sub-

   *Though it is not before us, we note that petitioner did raise an entirely
separate claim on state habeas alleging various deficiencies in counsel’s
investigation and presentation of penalty-phase evidence. See Lenz v.
Warden, 593 S.E.2d at 300-05. The state court carefully considered the
alleged deficiencies, and found that none satisfied the Strickland test. See
id. After extensive federal habeas review, the district court concluded
that the state court’s legal and factual determinations were reasonable.
See Lenz v. True, 370 F. Supp. 2d at 472-90.
   Petitioner has not appealed that conclusion, nor has he suggested in
briefing or at argument that the deficiencies alleged in this separate claim
stemmed from the conditions of his pre-trial detention. Indeed, the facts
largely suggest otherwise. For example, the district court noted that
"[t]he neuropsychologist was able to complete her evaluation . . . and
competently presented the results of that evaluation to the mitigation spe-
cialist who, in turn, affirmed counsel’s mitigation strategy." Id. at 474.
And the state court found that "[t]here is no evidence that any of petition-
er’s experts told his counsel that they needed more time." Lenz v. War-
den, 593 S.E.2d at 301. The state court moreover clarified that petitioner
"does not assert that counsel were deficient in failing to investigate his
background," and "is not asserting that counsel failed to engage in any
investigation of [his] mental state." Id. at 302, 304.
                          LENZ v. WASHINGTON                            11
ject the prosecution’s case to meaningful adversarial testing,’" id. at
275 (quoting Cronic, 466 U.S. at 659), and thus "might as well be
absent from the proceedings," id. at 277. Counsel’s performance here
came nowhere close to this sort of deficiency. Since counsel undeni-
ably "served as an advocate" for petitioner and "tested the [Common-
wealth]’s case through the adversarial system," petitioner "cannot
show that he was constructively denied his right to counsel." Id.

   Third, this case is not one where "‘although counsel is available to
assist the accused during trial, the likelihood that any lawyer, even a
fully competent one, could provide effective assistance is so small
that a presumption of prejudice is appropriate without inquiry into the
actual conduct of the trial,’" id. at 275 (quoting Cronic, 466 U.S. at
659-60). At most, petitioner alleges circumstances that may have
made it somewhat more difficult for counsel to prepare for trial. But
"[n]ot every restriction on counsel’s time or opportunity to investigate
or to consult with his client or otherwise to prepare for trial violates
a defendant’s Sixth Amendment right to counsel." Morris v. Slappy,
461 U.S. 1, 11 (1983). Consequently, a claim alleging such a restric-
tion cannot succeed without an accompanying allegation of prejudice.
See, e.g., Cronic, 466 U.S. at 649, 666 & n.41 (no presumption of
prejudice when counsel had less than a month to prepare to defend
complex mail fraud charges); Chambers v. Maroney, 399 U.S. 42, 53-
54 (1970) (no presumption of prejudice when counsel appeared only
a few minutes prior to trial); Glover, 262 F.3d 271-72, 278-79 (no
presumption of prejudice when counsel received defendant’s file only
two days before trial).

   Since his circumstances do not give rise to prejudice per se, peti-
tioner’s failure to allege how the conditions of his detention actually
affected his fair-trial right is fatal to his ineffective assistance claim.
Nor is he entitled to an evidentiary hearing to explore how he may
have been prejudiced. An evidentiary hearing is not a fishing expedi-
tion for facts as yet unsuspected, but is instead "an instrument to test
the truth of facts already alleged in the habeas petition." Jones v.
Polk, 401 F.3d 257, 269 (4th Cir. 2005) (emphasis added). Where, as
here, a petitioner has not "allege[d] additional facts that, if true, would
entitle him to relief," a hearing is unwarranted. McCarver v. Lee, 221
F.3d 583, 598 (4th Cir. 2000) (internal quotation marks omitted)
(denying an evidentiary hearing on an ineffective assistance claim);
12                       LENZ v. WASHINGTON
see also Fullwood v. Lee, 290 F.3d 663, 681 (4th Cir. 2002) (noting
that a petitioner must also satisfy one of the six factors set forth in
Townsend v. Sain, 372 U.S. 293, 313 (1963)).

                                   D.

   Were we to find petitioner’s Sixth Amendment claim cognizable,
we would risk countenancing significant and untimely intrusion by
federal courts into the most routine matters of state prison administra-
tion. Federal habeas review is not the best context in which to deter-
mine the propriety of housing arrangements for state prisoners
awaiting trial.

   First, concerns of federalism and comparative expertise militate
against federal court supervision of administrative decisions made by
state departments of corrections. "[C]ourts are ill equipped to deal
with the increasingly urgent problems of prison administration and
reform," and "[w]here a state penal system is involved, federal courts
have . . . additional reason to accord deference to the appropriate
prison authorities." Turner v. Safley, 482 U.S. 78, 84-85 (1987) (inter-
nal quotation marks omitted). A state assigns prisoners to particular
locations based on many criteria, including, but not limited to, pris-
oner dangerousness and the maximum capacity of each facility. The
state moreover decides the geographic placement of prison facilities
on the basis of public safety, feasible cost, and other practical consid-
erations — high security facilities are not always located in popula-
tion centers where trials are most likely to be held. Consequently, it
may in some cases be difficult or dangerous for the state to alter the
location or visitation conditions of a defendant’s pre-trial detention,
and federal courts should not lightly issue rulings that would require
such changes. This case presents a particularly poor candidate for
such a ruling; deference to state prisoner classifications is surely war-
ranted where the prisoner in question stands accused of murdering a
fellow inmate in a brutal and premeditated attack.

   Second, collateral review is not a timely vehicle for addressing the
type of problem of which petitioner complains. As the record here
amply demonstrates, the appropriate time to address these concerns is
before the trial. Commendably, petitioner’s trial counsel did raise
objections at that time. Equally commendably, the prosecutor was
                          LENZ v. WASHINGTON                            13
helpful in arranging for petitioner to be housed in closer facilities and
in assuring that the length of visitations would not be unduly
restricted. Indeed, during the final week of trial preparations, peti-
tioner was placed in the nearby Augusta County Jail, just as his coun-
sel had requested. With a close perspective on the proceedings, the
trial court was in the best position to ensure a fair trial. Compare
Jones v. Plaster, 57 F.3d 417, 421 (4th Cir. 1995) (noting that defer-
ence to the trial court can be appropriate when "it has observed with
its own eyes the very act in dispute"). Our ex post review, by contrast,
can offer only the far-reaching remedy of an entirely new trial.

   For these reasons, it is proper that we decline to expand Cronic,
and limit our review of claims such as this to the objective criteria set
forth in Strickland. Where counsel’s difficulty gaining access to a
defendant actually results in deficient performance that affects the
reliability of trial, the Strickland test will be satisfied. But where, as
here, no such effect has even been alleged, we cannot and should not
grant relief.

                                   IV.

   Petitioner’s second claim also presents an ineffective assistance of
counsel issue, alleging that his lawyers were constitutionally inade-
quate for failing to raise a state-law objection to the verdict forms
given to the jury following the sentencing phase of his trial.

                                    A.

   After the penalty-phase evidence had been submitted, the jury was
provided with both oral instructions and written verdict forms
explaining the different sentencing options available under Virginia
law. While the oral instructions set forth the full range of possibilities,
there is no dispute that the written verdict forms contained two mate-
rial omissions. First, there was no option that would expressly allow
the jury to find one or both aggravating factors and nevertheless
impose a life sentence by determining them to be outweighed by miti-
gating evidence. Second, there was no option that would allow the
jury to impose the statutorily authorized sentence of a fine up to
$100,000 in addition to life imprisonment.
14                        LENZ v. WASHINGTON
   Petitioner’s attorneys did not object to these omissions, nor did
they raise the issue on direct appeal. However, the Supreme Court of
Virginia sua sponte directed the parties on appeal to address whether
the verdict forms violated its decision in Atkins v. Commonwealth,
510 S.E.2d 445, 456-57 (Va. 1999), a prior case in which it had
vacated a death sentence based on a verdict-form omission. See Lenz
v. Commonwealth, 544 S.E.2d at 311. But after the parties had briefed
and argued the issue, the court ultimately declined to decide it on the
merits. Instead, it found any possible verdict-form claim procedurally
defaulted because petitioner had not raised the issue in the trial court
or on appeal. See id.

   Subsequent to its resolution of petitioner’s appeal, the Supreme
Court of Virginia decided Powell v. Commonwealth, 552 S.E.2d 344
(Va. 2001). The sentencing jury in Powell had received verdict forms
materially identical to those used in petitioner’s case, and the
Supreme Court of Virginia found that these forms violated Virginia
statutory law. Id. at 361-63.

   On state habeas, petitioner claimed that his counsel was constitu-
tionally ineffective for failing to object to the verdict forms in his case
and in neglecting to raise the issue on appeal. The Supreme Court of
Virginia initially agreed with petitioner and ordered a new sentencing
hearing. Lenz v. Warden, 579 S.E.2d at 196-97, 199. But it subse-
quently granted the Commonwealth’s motion for rehearing and found
that the claim did not in fact merit relief. See Lenz v. Warden, 593
S.E.2d at 295.

   The court emphasized that Powell was decided after petitioner’s
trial had ended, and concluded that counsel was not constitutionally
ineffective for failing to object. Id. Whereas the verdict-form defi-
ciency in Atkins had been the absence of an option allowing a life sen-
tence "if neither of the aggravating factors was proven," the
deficiency in petitioner’s case was the absence of an option allowing
a life sentence if "one or both aggravating factors" was proven. Id.
(first emphasis added). The court noted that it had addressed the issue
in petitioner’s case "for the first time in Powell." Id. Citing our deci-
sion in Kornahrens v. Evatt, 66 F.3d 1350, 1360 (4th Cir. 1995), the
court concluded that "trial counsel could not have been ineffective for
                         LENZ v. WASHINGTON                          15
failing to anticipate this Court’s subsequent decision in Powell." Lenz
v. Warden, 593 S.E.2d at 295.

   Petitioner renewed his ineffective assistance claim in his federal
habeas petition. See Lenz v. True, 370 F. Supp. 2d at 462-63. The dis-
trict court denied the claim, concluding that it did not merit habeas
relief under § 2254(d)(1). Id. at 464-67.

                                  B.

   As a threshold matter, we must determine the standard of review
applicable to our consideration of petitioner’s ineffective assistance
claim. Petitioner emphasizes that his claim has two components: (1)
failure to object to the absence of an option allowing the jury to
impose a life sentence notwithstanding having found the existence of
one or both aggravating factors, and (2) failure to object to the
absence of a life-plus-fine option. Petitioner notes that in denying him
habeas relief, the Supreme Court of Virginia expressly mentioned
only the first of these. He thus urges that there was no adjudication
on the merits of the life-plus-fine issue, and that we must therefore
review it de novo. See, e.g., Hudson, 235 F.3d at 895.

   We cannot accept petitioner’s suggestion. The standard of review
set forth in § 2254(d) applies to "any claim that was adjudicated on
the merits in State court proceedings" (emphasis added). Petitioner in
his state habeas petition presented only one "claim" of ineffective
assistance of counsel based upon the verdict forms. The single claim
did note two separate omissions from the verdict forms, but petition-
er’s argument relied largely on a single case, Powell, for the proposi-
tion that both omissions constituted error. The Supreme Court of
Virginia addressed his claim and squarely held that counsel’s failure
to anticipate Powell did not amount to ineffective assistance. See Lenz
v. Warden, 593 S.E.2d at 295. Under these circumstances, we find no
warrant to excise a particular aspect of petitioner’s argument and iso-
late it for de novo review. See also Quinn v. Haynes, 234 F.3d 837,
844 n.8 (4th Cir. 2000) (finding state court had adjudicated both of
two issues when both arguments were squarely before it, the cases it
cited applied to both, and it denied relief). We thus review the state
court’s judgment under the standards of § 2254(d)(1), and will over-
16                       LENZ v. WASHINGTON
turn it only if it is "contrary to, or involved an unreasonable applica-
tion of, clearly established Federal law."

                                  C.

   We conclude that it is not. Petitioner presents two arguments why
we should find otherwise, one relating to the Supreme Court of Vir-
ginia’s reasoning and the other to the result it reached. We find them
both to be without merit.

   First, petitioner contends that we must grant relief because the
Supreme Court of Virginia’s opinion "failed to identify Strickland v.
Washington as the controlling legal authority and failed to apply
Strickland’s two-part test in resolving [his] claim." But satisfying the
§ 2254(d)(1) standard "does not require citation of [Supreme Court]
cases — indeed, it does not even require awareness of [these] cases,
so long as neither the reasoning nor the result of the state-court deci-
sion contradicts them." Early v. Packer, 537 U.S. 3, 8 (2002) (per
curiam). The state court’s reasoning here hardly relied on an ipse dixit
approach, but instead cited to our decision in Kornahrens. See Lenz
v. Warden, 593 S.E.2d at 295. There, we examined numerous cases,
including Strickland, and concluded that "the case law is clear that an
attorney’s assistance is not rendered ineffective because he failed to
anticipate a new rule of law." Kornahrens, 66 F.3d at 1360. Citation
of Kornahrens was an entirely proper way to identify the governing
principles of law and apply them to petitioner’s case.

   Second, petitioner contends in the alternative that the state court’s
result was "contrary to, or involved an unreasonable application of"
Strickland. According to him, Atkins and existing statutory law were
enough to put a constitutionally effective lawyer on notice to object
to the verdict forms in his case, and the Supreme Court of Virginia
was wrong to find otherwise. Thus, petitioner "essentially asks this
court to reverse the Supreme Court of Virginia on the question of
whether it was objectively unreasonable for an attorney in Virginia to
fail to make an objection based purely on Virginia law. . . . [T]his is
an issue on which our deference to the state court should be at its
zenith." Barnabei v. Angelone, 214 F.3d 463, 471-72 (4th Cir. 2000),
abrogated on other grounds by Bell v. Jarvis, 236 F.3d 149, 160 n.7
(4th Cir. 2000) (en banc).
                          LENZ v. WASHINGTON                            17
   We find nothing unreasonable in the state court’s conclusion that
it was only after Powell that counsel would have been on notice of
the errors in petitioner’s verdict forms. Petitioner has conceded that
his verdict forms were "materially indistinguishable" from those in
Powell. The forms in both cases copied their language essentially ver-
batim from a Virginia statute purporting to set forth the proper word-
ing for death-penalty verdict forms. See Powell, 552 S.E.2d at 362.
It was not until Powell that the Supreme Court of Virginia found that
this statute was in fact trumped by another, more specific, statute pre-
scribing the possible punishments for capital murder. Id. The court
expressly noted that this result was "not controlled by Atkins," which
had not presented the same issue. Id. at 363.

   Petitioner nevertheless argues that Atkins stood for a broader prop-
osition that should have led counsel to object in his case. According
to him, "[t]he seemingly obvious rule that penalty-phase verdict forms
must be consistent with the law and the jury instructions had existed
at least since . . . Atkins." But even if this were now a proper state-
ment of Virginia law, it was only in Powell that the Supreme Court
of Virginia resolved exactly how verdict forms could be "consistent
with the law" in light of the statutory conflict. And it was only in
Powell that the court "extended" its reasoning from Atkins to conclude
that verdict forms should contain "sentencing options that accurately
and expressly correspond to the trial court’s sentencing instruction."
552 S.E.2d at 363.

   We consequently find that it was reasonable for the Supreme Court
of Virginia to view Powell as "a new rule of law," and to find that
petitioner’s counsel was not ineffective for failing to anticipate it.
Kornahrens, 66 F.3d at 1360.

                                    V.

   Petitioner’s third claim is that the trial court violated his Eighth and
Fourteenth Amendment rights by excluding from the sentencing
phase of his trial evidence that Parker, his victim, had been convicted
of murder.

                                    A.

  Prior to trial, the Commonwealth filed a motion in limine to
exclude evidence regarding Parker’s criminal record, which the trial
18                       LENZ v. WASHINGTON
court granted. The issue arose again during petitioner’s testimony at
the penalty phase of his trial. Toward the beginning of direct exami-
nation, petitioner’s counsel asked him, "What was Parker in the peni-
tentiary for?" The prosecutor objected, and a discussion took place
outside the presence of the jury. Petitioner’s counsel argued that the
fact of Parker’s murder conviction should be allowed into evidence,
because "it has something to do with why [petitioner] stabbed him . . .
[a]nd how many times he stabbed him." The trial court, however,
adhered to its earlier ruling on the motion in limine that the conviction
was irrelevant.

   The trial court expressly stated to petitioner’s counsel that it was
excluding only the conviction itself, and not petitioner’s testimony
regarding what "he knew about Parker" at the time of the attack
(emphasis added). According to the trial court, if petitioner’s counsel
were to "put something in there first that’s gonna — that’s gonna
bring in even a hint of self defense in this case, or something like
that," it might then be possible to "get into the evidence [of] Mr. Par-
ker’s reputation for a turbulent disposition." Thus far, however, there
was nothing in the record that "might call into question the relevance
of Parker’s disposition."

   The jury returned and questioning resumed. Petitioner went on to
testify that Parker had threatened to kill him on two separate occa-
sions prior to his attack, and that "the reason I attacked him the way
I did was because I was trying to do damage to him, without him
doing damage to me." He further testified that he thought Parker was
reaching for a weapon during the attack. But neither at this time nor
at any other time following the colloquy with the trial court did peti-
tioner’s counsel attempt to introduce evidence regarding Parker’s
criminal record or petitioner’s knowledge of it.

   On direct appeal, petitioner argued that the exclusion of Parker’s
murder conviction from his sentencing hearing violated Virginia stat-
utory law and the federal Constitution. See Lenz v. Commonwealth,
544 S.E.2d at 307. The Supreme Court of Virginia rejected both
claims, finding that Parker’s record was properly excluded because it
"was not relevant and had no bearing on the [petitioner’s] character,
prior record, or the circumstances of [his] offense." Id. at 308. Peti-
tioner renewed the constitutional claim in his federal habeas petition,
                         LENZ v. WASHINGTON                           19
and the district court denied relief. Lenz v. True, 370 F. Supp. 2d at
470-72.

                                   B.

   We agree with the district court that it was not contrary to, or an
unreasonable application of, clearly established law for the Supreme
Court of Virginia to uphold the trial court’s state-law evidentiary rul-
ing. We can accept neither of the two arguments petitioner raises in
this regard.

   First, petitioner contends that the state court violated the rule
announced in Lockett v. Ohio, 438 U.S. 586 (1978) (plurality opin-
ion). In that case, a plurality of the Court concluded that the Constitu-
tion generally requires that the jury in a capital case "not be precluded
from considering, as a mitigating factor, any aspect of a defendant’s
character or record and any of the circumstances of the offense that
the defendant proffers as a basis for a sentence less than death." Id.
at 604 (footnotes and emphasis omitted); see also Oregon v. Guzek,
126 S. Ct. 1226, 1229 (2006) (same). The plurality expressly noted,
however, that "[n]othing in this opinion limits the traditional authority
of a court to exclude, as irrelevant, evidence not bearing on the defen-
dant’s character, prior record, or the circumstances of his offense."
Lockett, 438 U.S. at 604 n.12; see also Guzek, 126 S. Ct. at 1232
("[T]he Eighth Amendment does not deprive the State of its authority
to set reasonable limits upon the evidence a defendant can submit, and
to control the manner in which it is submitted.").

   It was, at a minimum, not unreasonable for the state court to con-
clude that the proffer of evidence in this case did not relate to peti-
tioner’s "character, prior record, or the circumstances of [his]
offense." Lenz v. Commonwealth, 544 S.E.2d at 308. Petitioner’s
counsel sought to introduce Parker’s conviction to explain "why [peti-
tioner] stabbed him . . . [a]nd how many times he stabbed him." But
the bare fact of Parker’s criminal record — as opposed to petitioner’s
knowledge of it — bore no relation to either the purpose of petition-
er’s attack or the savagery with which it was carried out. Compare
Hutchins v. Garrison, 724 F.2d 1425, 1437 (4th Cir. 1983) (denying
habeas relief under Lockett where "[t]he petitioner ha[d] not shown
how the excluded testimony would have been relevant").
20                        LENZ v. WASHINGTON
   Second, petitioner argues that the state court violated the "elemen-
tal due process requirement that a defendant not be sentenced to death
‘on the basis of information which he had no opportunity to deny or
explain.’" Skipper v. South Carolina, 476 U.S. 1, 5 n.1 (1986) (quot-
ing Gardner v. Florida, 430 U.S. 349, 362 (1977)). Petitioner notes
that the prosecutor in his closing statement argued that petitioner
"butchered" Parker "when he was helpless" and characterized the
murder as "vile" as well as "absolutely horrible and inhuman." Peti-
tioner contends that informing the jury of Parker’s murder conviction
was necessary to rebut this characterization, and to show that petition-
er’s criminal conduct "was not the result of a depraved mind, but the
result of fear for his own personal safety."

   But it is hardly unreasonable to conclude that petitioner did, in fact,
have ample "opportunity to deny or explain" the Commonwealth’s
accusations. He took the stand and told the jury his side of the story,
testifying that Parker had twice threatened him and that during the
attack he thought Parker was reaching for a weapon. Petitioner argues
to us that "evidence that [he] knew [Parker] to be a violent, convicted
murderer," or that Parker bragged publicly about his past crimes,
would have "significantly bolstered" his explanation for the savagery
of his attack (emphasis added). This may well be true, but the trial
court’s ruling did not preclude petitioner from attempting to introduce
such evidence. Instead, the trial court invited counsel to lay a proper
foundation — which he had not yet done — and then raise the issue
again. Petitioner’s counsel never did so.

   Thus, the effectiveness of the prosecutor’s argument regarding the
brutality of petitioner’s crime was not predicated on any inability of
petitioner to rebut. Instead, it was based on the fact that the evidence
against petitioner was overwhelming: a premeditated attack resulting
in sixty-eight stab wounds, many of which were inflicted while his
victim lay defenseless on the ground. The trial court’s narrow eviden-
tiary ruling that the plain fact of the victim’s criminal status was irrel-
evant to explain this conduct does not warrant federal habeas relief.

                                   VI.

  Petitioner’s final claim is that jurors made impermissible use of a
Bible during sentencing deliberations, in violation of his Sixth
Amendment right to an impartial jury.
                         LENZ v. WASHINGTON                          21
                                  A.

   On state habeas, petitioner alleged that jurors had consulted the
Bible to aid in their capital sentencing decision. The Supreme Court
of Virginia ordered the trial court to conduct an evidentiary hearing
on this matter. At the hearing, individual jurors offered live testi-
mony, and the parties submitted written affidavits based on prior juror
interviews. The trial court accepted the former into evidence, but
exercised its discretion under Virginia law to consider the latter only
for purposes of witness credibility. See Va. Code Ann. § 8.01-660
(2000).

   Following the hearing, the trial court issued a written report to the
Supreme Court of Virginia containing its findings of fact and recom-
mended conclusions of law. It found "that Juror Anita Durrette had
at least one Bible and perhaps a ‘Woman’s Devotional’ with her in
the jury room during the deliberations in the penalty phase of the
trial." It concluded that she was not an "opinionated, forceful juror,"
but was "troubled" by the "morality of voting to sentence a fellow
human being to death" (internal quotation marks omitted). It further
found

    that [the] Bible was open during deliberations, and that Ms.
    Durrette read from it. It is not clear that any other jurors
    read from the Bible, although there is some evidence, at
    least, that others looked at it. The Court will presume that
    any juror who looked at the Bible actually read it. The evi-
    dence does not disclose what passage or passages were read.
    The testimony of all the jurors testifying established that
    their verdict was based upon the evidence presented in
    Court and the law contained in the instructions given to
    them by the Court. There is no evidence to support a finding
    that the verdict was based, in any way, upon any passage to
    be found in the Bible.

The trial court consequently concluded that there was "no reasonable
possibility" of improper influence, and recommended that petitioner’s
claim be denied.

  The Supreme Court of Virginia adopted the trial court’s recom-
mendation. It considered the lower court’s factual findings to be bind-
22                       LENZ v. WASHINGTON
ing, and affirmed its refusal to consider the affidavits as substantive
evidence. See Lenz v. Warden, 593 S.E.2d at 297, 299. Relying on
Remmer v. United States, 347 U.S. 227 (1954), and Stockton v. Vir-
ginia, 852 F.2d 740 (4th Cir. 1988), the court determined that to pre-
vail on his claim of improper influence, petitioner bore the burden of
demonstrating that (1) an extraneous contact had taken place and (2)
that "such contact was ‘about the matter pending before the jury.’"
Lenz v. Warden, 593 S.E.2d at 298 (quoting Remmer, 347 U.S. at
229). It concluded that petitioner had satisfied the first of these ele-
ments but not the second. Id. Because the trial court "found that there
was no evidence of what Bible passages were read . . . petitioner did
not establish that the ‘contact’ with the Bible was ‘about the matter
pending before the jury.’" Id. at 299.

   The district court on federal habeas declined to overturn the state
court’s judgment. First, it rejected petitioner’s suggestion that the
state court’s determination of the facts had been unreasonable. See 28
U.S.C. § 2254(d)(2). The Supreme Court of Virginia had inferred
from the state trial court’s evidentiary findings "that ‘no evidence
showed that jurors read Bible passages relating to the sentencing deci-
sion,’" and the district court found this inference to be "fairly sup-
ported by the record." Lenz v. True, 370 F. Supp. 2d at 462 (quoting
Lenz v. Warden, 593 S.E.2d at 299). It also reasoned that the state trial
court was in the best position to determine the credibility of the affi-
davits, and declined to hold that it had erred in excluding them. Id.
Second, the district court concluded that the Supreme Court of Vir-
ginia had not unreasonably applied Remmer, agreeing with the state
court that petitioner had failed to demonstrate that the "extraneous
contact [was] ‘about the matter pending before the jury.’" Id. at 460
(quoting Remmer, 347 U.S. at 229).

                                   B.

   Our recent decision in Robinson v. Polk, 438 F.3d 350 (4th Cir.
2006), compels the conclusion that petitioner’s claim does not merit
relief. In Robinson, we considered the claim of a habeas petitioner
who alleged that a bailiff had provided the jury with a Bible during
the sentencing phase of his trial, and that a juror read aloud an "eye
for an eye" passage before a final vote in an effort to persuade fellow
jurors to opt for a death sentence. Id. at 358-59. The state court had
                          LENZ v. WASHINGTON                           23
denied his Sixth Amendment claim without an evidentiary hearing,
determining that even if the allegations were true, the defendant’s
rights had not been violated. Id. at 358.

   After surveying Remmer, Tanner v. United States, 483 U.S. 107
(1987), and other relevant precedents, we concluded that — though
we might reach a different result if we were to consider the issue de
novo, Robinson, 438 F.3d at 363 — the state court’s decision was not
an "unreasonable application of" clearly established federal law, id. at
366. We based this conclusion on three alternative grounds. First, "it
would have been reasonable for the [state] court to conclude that the
Bible had no bearing on any fact relevant to sentencing," because "no
Biblical passage . . . had any evidentiary relevance to the jury’s deter-
mination of the existence of . . . aggravating and mitigating circum-
stances." Id. at 363 (footnote and emphasis omitted). Second, we
found nothing in Supreme Court caselaw that would require the con-
clusion that the Bible is the type of "external influence" that permits
the inner workings of the jury to be probed in a post-trial inquiry. Id.
at 363-64. Third, we determined that the state court "reasonably could
have concluded that the safeguards of the trial process . . . provide an
adequate protection of a defendant’s right to be sentenced by a jury
free of improper influences such that a post-verdict examination into
Bible reading is unnecessary." Id. at 364.

   The logic and holding of Robinson dictate the result here, as we
can find no distinction between the two cases that would merit a dif-
ferent outcome. Indeed, to the extent that there are distinctions, they
cut against petitioner’s claim for relief. Unlike the petitioner in Robin-
son, petitioner here has received a full evidentiary hearing from the
state court. With respect to that hearing, we agree with the district
court that the state court’s factual findings were not unreasonable and
that we should not overturn the trial court’s exclusion of the affida-
vits. See 370 F. Supp. 2d at 462; see also 28 U.S.C. § 2254(d)(2). The
findings at the hearing reveal circumstances less helpful to petitioner
than those alleged in Robinson: a juror rather than a bailiff brought
the Bible into the jury room, the juror did not appear to use the Bible
to advance a pro-death penalty agenda, and there was no evidence that
any passages were read that would relate to the sentencing decision.
We consequently cannot find that petitioner’s Bible claim merits
habeas relief.
24                      LENZ v. WASHINGTON
                                VII.

   For the foregoing reasons, the judgment of the district court deny-
ing a writ of habeas corpus is

                                                         AFFIRMED.